Citation Nr: 1618996	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-15 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUE

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder, prior to February 21, 2013. 

2.  Entitlement to a total disability rating for compensation based on individual unemployability, prior to February 21, 2013. 

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1964 and from December 1964 to September 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2008, January 2009, and February 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 


REMAND

This case was most recently before the Board in December 2011.  At that time, the Board remanded to the RO the issues of entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD) and entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  Since then, the RO issued a February 2013 rating decision wherein the evaluation of PTSD was increased to 100 percent effective February 21, 2013 and TIDU prior to February 21, 2013 was denied.  

Upon review of the Veteran's claims file, treatment records pertaining to the period at issue are missing.  Neither the physical claims file nor the electronic claims file contains the entire record, even when considered together.  These records are crucial to the determination of whether the Veteran is entitled to a disability rating in excess of 50 percent prior to February 21, 2013 as they will show whether the Veteran's symptoms had worsened prior to the February 21, 2013 VA examination.  Moreover, the RO's prior adjudicatory decisions reference VA treatment records that are not present in the claims file.  Specifically, in a February 2013 supplemental statement of the case, the RO referred to VA treatment reports from the Columbus, South Carolina VA medical center dated from August 2008 to December 2013.  Although some portion of these records is available in the claims file, no records for the period from March 2010 to October 2012 are present.  The RO referenced these records in a later supplemental statement of the case dated in January 2014, wherein it discussed treatment reports from this period of time in support of its determination that the Veteran's PTSD symptoms did not warrant a disability rating in excess of 50 percent prior to February 21, 2013.  The fact that the RO refers to these treatment reports indicates that there is medical evidence from the period from March 2010 to October 2012 that is not before the Board. 

With respect to the Veteran's claim of entitlement to TDIU prior to February 21, 2013, the Board finds that this claim is inextricably intertwined with the claim of entitlement to a disability rating for PTSD in excess of 50 percent prior to February 21, 2013.  This is so because the disposition on the earlier effective date claim could affect the disposition of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).  As such, remanding the issue of entitlement to an earlier effective date for TDIU is required for adjudication contemporaneous to that of the claim of entitlement to a disability rating for PTSD in excess of 50 percent prior to February 21, 2013 referred to the RO herein.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including evidence of any treatment for his PTSD for the period from July 24, 2008 to February 20, 2013.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, the RO must attempt to procure copies of VA treatment records for the period from March 2010 to October 2012, to specifically include treatment reports dated in May 2010, September 2010, and March 2011 referenced by the RO in the January 2014 supplemental statement of the case. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims remaining on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

